Title: From James Madison to John Cotton Smith, 26 March 1806
From: Madison, James
To: Smith, John Cotton


                    
                        Sir.
                        Dept. of State March 26th. 1806.
                    
                    In answer to your letter of the 21st. inst. enclosing the application of William Eaton Esqr. and the various documents to substantiate it, I find it unnecessary to add much to the explanations they contain.
                    The answer which I had the honor to give to your letter of the 20th. Jany. last, respecting the claim of Mr. Cotton; the developement of Mr. Eaton’s views and inducements relative to his transactions respecting the Anna Maria as contained in his letter of the 6 March 1801, to the Department of State, and his statement to the House of Representatives of the 16 Feb. 1804, will I presume enable the Committee to appreciate the equity of this part of the claim, which appears to be derived from an attempt, disastrous to himself, to secure by combining with a private mercantile operation the interest of the owners of the Anna Maria, placed at hazard by the Government of Tunis, and to protect in some degree also the National harmony with that Regency. It may not be improper to add, that any supposed impolicy of the Consuls in the Barbary States engaging in Commerce, ought not to impress an unfavorable character upon the transaction, since no legal or Executive prohibition existed, and because a Commercial intercourse between the U. States & Tunis was earnestly desired by the government of the former, as expressed in the year 1800 to the Bey of Tunis by the President of the U:States, and by the Secretary of State to Mr. Eaton.
                    2d. It appears that for the promised good offices of the Minister of Tunis in promoting Mr. Eaton’s views in the employment of Hamet Bashaw against Tripoli, ten thousand dollars were stipulated in the event of success, and that though the condition on which it was to be paid was not performed, this sum was retained from Mr. Eaton by the Minister. Of the fact of the detention of the money there is no doubt; whilst the cause of it appears to be best explained by the zeal with which Mr. Eaton endeavoured to avail the United States of Hamet Bashaws pretensions to the throne of Tripoli, a mode of acting against that Regency which was retrospectively sanctioned by the Executive.
                    3d. Springing from the same source with the last, is Mr. Eaton’s claim for the service & demurrage of the Ship Gloria. It would be supurfluous to recapitulate the circumstances respecting her employment in, and discharge from the public service, as they are already stated at large. It will be sufficient to observe, that the instructions given to the Auditor for the settlement of Mr. Eaton’s accounts contemplate the allowance of a reasonable rate of compensation, whilst she was in actual service, and that it remains for Congress, if they see cause, to sanction the balance of the claim

for the detention of the Vessel at Tunis, and until she discharged her crew at Leghorn.
                    4th. The last head of Mr. Eaton’s claims respects Anna Parcili, a christian captive ransomed by him from Slavery. To the inclosed extracts from the communications of Mr. Davis, respecting the affair, it would have been desirable to add the instructions given for his guidance by the Department of State. The official copy of them, however being mislaid, it may be desirable to obtain another from Mr. Davis, who is daily expected to arrive in this City. Should this not happen, or should he not be possessed of the original, the substance of the instruction will be communicated from memory, if the Committee desire. I am &c.
                    
                        James Madison.
                    
                